DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chin Kim (Reg. No. 54,220) on 08/03/2022.
The application has been amended as follows: 
Claim 1 is changed to: 
An electronic device, comprising: 
a primary display; 
a secondary display coupled to the primary display, wherein the secondary display is to show a heads-up display for a game on the primary display, a color palette for a photo editing application on the primary display, and play videos or view photos while working with a productivity application on the primary display; 
a keyboard coupled to the secondary display, wherein the keyboard comprises a first behavior key, a second behavior key, a third behavior key, and a fourth behavior key, wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are dedicated and separate physical buttons that have different sizes and different textures, wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are programmable to perform operations of migrating a selected application in the primary display to the secondary display, cycling through a predetermined number of brightness levels of the secondary display, turning off the secondary display, and disabling a touch feature of the secondary display, while the primary display is active; and
 a processor, wherein the processor is to receive a selection of a combination of two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key and to perform a sequence of 1249575Page 5PATENToperations associated with the two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key.

Claim 9, is changed to:
An electronic device, comprising: 
a secondary display, wherein the secondary display is to show a heads-up display for a game on a primary display, a color palette for a photo editing application on the primary display, and play videos or view photos while working with a productivity application on the primary display; 
a first behavior key; 
a second behavior key;
a third behavior key; a fourth behavior key, wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are dedicated and separate physical buttons that have different sizes and different textures that  are programmable with different operations; 
a memory to store secondary display behavior key assignments, wherein the secondary display behavior key assignments comprise an assignment of the different operations of the secondary display that is associated with the primary display to the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key, wherein the different operations comprise migrating a selected application in the primary display to the secondary display, cycling through a predetermined number of brightness levels of the secondary display, turning off the secondary display, and disabling a touch feature of the secondary display; 
a processor communicatively coupled to the secondary display, the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key, and the memory, 
wherein the processor is to execute one of the different operations based on an input from the first behavior key, the second behavior key, the third behavior key, the fourth behavior key, or a combination thereof, while a primary display is active; and to receive a selection of a combination of two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key and to perform a sequence of 1249575Page 5PATENToperations associated with the two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key.

	Claim 13 is changed to:
A non-transitory machine-readable storage medium encoded with instructions executable by a processor of an electronic device, the machine-readable storage medium comprising: Atty. Dkt. No 85928485 
instructions to receive a signal from a first behavior key, a second behavior key, a third behavior key, or a fourth behavior key on a keyboard of an electronic device, 
wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are dedicated and separate physical programmable buttons that have different sizes and different textures to perform operations of migrating a selected application in a primary display to a secondary display, cycling through a predetermined number of brightness levels of the secondary display, turning off the secondary display, and disabling a touch feature of the secondary display; 
instructions to determine that the signal is to perform one of the operations associated with the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key of the secondary display of the electronic device; 
instructions to perform an operation on the secondary display in response to the signal while the primary display is active, wherein the secondary display is to show a heads-up display for a game on the primary display, a color palette for a photo editing application on the primary display, and play videos or view photos while working with a productivity application on the primary display; and
instructions to receive a selection of a combination of two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key and to perform a sequence of 1249575Page 5PATENToperations associated with the two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key.

Claim 17 is cancelled.

Allowable Subject Matter
Claims 1-2,4-9, 12-13 (renumbered 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Van OS et al. (US 2018/0114010), Muyskens et al. (US 2005/0110762), Tan (US 2014/0143676), Frank (US 2009/0167688), taken alone or in combination do not teach or suggest an electronic device comprising a keyboard coupled to the secondary display, wherein the keyboard comprises a first behavior key, a second behavior key, a third behavior key, and a fourth behavior key, wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are dedicated and separate physical buttons that have different sizes and different textures, wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are programmable to perform operations of migrating a selected application in the primary display to the secondary display, cycling through a predetermined number of brightness levels of the secondary display, turning off the secondary display, and disabling a touch feature of the secondary display, while the primary display is active. active; and a processor, wherein the processor is to receive a selection of a combination of two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key and to perform a sequence of operations associated with the two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key, in combination with the other limitations in the claim.
Independent Claim 9 is allowable over the prior art of record since the cited references, in particular Van OS et al. (US 2018/0114010), Muyskens et al. (US 2005/0110762), Tan (US 2014/0143676), Frank (US 2009/0167688), taken alone or in combination do not teach or suggest an electronic device comprising a memory to store secondary display behavior key assignments, wherein the secondary display behavior key assignments comprise an assignment of the different operations of the secondary display that is associated with the primary display to the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key, wherein the different operations comprise migrating a selected application in the primary display to the secondary display, cycling through a predetermined number of brightness levels of the secondary display, turning off the secondary display, and disabling a touch feature of the secondary display…wherein the processor is to execute one of the different operations based on an input from the first behavior key, the second behavior key, the third behavior key, the fourth behavior key, or a combination thereof, while a primary display is active; and to receive a selection of a combination of two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key and to perform a sequence of 1249575Page 5PATENToperations associated with the two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key, along with the other limitations in the claim.


Independent Claim 13 is allowable over the prior art of record since the cited references, in particular Van OS et al. (US 2018/0114010), Muyskens et al. (US 2005/0110762), Tan (US 2014/0143676), Frank (US 2009/0167688), taken alone or in combination do not teach or suggest “wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are dedicated and separate physical programmable buttons that have different sizes and different textures to perform operations of migrating a selected application in a primary display to a secondary display, cycling through a predetermined number of brightness levels of the secondary display, turning off the secondary display, and disabling a touch feature of the secondary display…and instructions to receive a selection of a combination of two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key and to perform a sequence of 1249575Page 5PATENToperations associated with the two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key” along with the other limitations in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627